DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 6/16/2022 has been entered. The previous objections to the claims is withdrawn in light of applicant’s amendments. Claims 1-8 and 10-17 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. With regard to applicant’s argument that Kusanagi does not teach the newly amended limitations, the examiner disagrees. See rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2005/0043814 A1 to Kusanagi et al. (Kusanagi).
Regarding at least claim 1
Kusanagi teaches acellular matrix implants for implantation into an articular cartilage or oseochondral lesion and a method for fabrication thereof (abstract). 

    PNG
    media_image1.png
    191
    306
    media_image1.png
    Greyscale

Kusanagi meets the limitations of a method for treating a defect in articular cartilage (abstract discloses implantation into an articular cartilage or osteochondral lesion), said method comprising: a) preparing a matrix implant (paragraph 0138 discloses preparation of an acellular matrix implant); b) applying a barrier composition comprising a polymer to the bottom of the cartilage defect (paragraph 0052 discloses a barrier composition that is made up of a first layer/bottom polymer deposited at the bottom of the lesion and a second layer/top polymer covering the acellular matrix implant); and c) implanting said implant above the applied barrier composition (paragraph 0052 discloses that an acellular matrix implant is deposited over the protective biodegradeable polymer barrier).
Kusanagi also teaches that the protective biodegradeable polymers are three-part compositions comprising three different compounds, namely a sulfhydryl group-containing compound, such as derivatized polyethylene glycol, a sulhydryl reactive group containing compound and alkylated collagen (paragraph 0253). Kusanagi teaches that all known adhesives, glues, fibrin glues and sealants are used for sealing of wounds, stoppage of bleeding, preventing adhesion of tissues, etc. where time is of essence and these procedures are required to be performed very rapidly (paragraph 0265). Therefore, the invention of Kusanagi involves modification of the polymer barrier to optimize it for slower polymerization time and elimination of cell toxicity of the existing sealants and polymers (paragraph 0270), preferably CT3 (paragraph 0247). Further, Kusanagi teaches that the implant, including the bottom and top polymer barriers are fully biodegradeable within about 2-4 months following their implantation (paragraph 0145), for the purpose of permitting the implant to function for certain period of time needed for formation of hyaline cartilage such that the sealant is removed metabolically from the healed lesion and replaced with hyaline cartilage (paragraphs 0040 and 0141).
However, Kusanagi does not explicitly teach wherein the barrier composition comprises a first sealant that is a fibrin-based sealant and wherein about 90% of the barrier composition degrades within eight weeks. 
It is first noted that 2-4 months taught by Kusanagi is roughly equal to 8-16 weeks and that the term about is broad (see MPEP 2173.05b). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealant of Kusanagi to be a fibrin-based sealant, since this type of sealant is well known in the art according to Kusanagi and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice [In re Leshin, 125 USPQ 416], wherein about 90% of the barrier composition degrades within eight weeks, in order to allow the implant to function for certain period of time needed for formation of hyaline cartilage such that the sealant is removed metabolically from the healed lesion and replaced with hyaline cartilage, as taught by Kusanagi. 
Regarding at least claim 2
Kusanagi teaches the method of claim 1, wherein the barrier composition is applied to subchondral bone (fig. 1A shows the protective polymer barrier applied to subchondral bone).  
Regarding at least claim 3
Kusanagi teaches the method of claim 1, wherein the barrier composition is effective to block migration of cells, blood, or other material from the subchondral bone into the cartilage lesion (paragraph 0236 discloses blocking the migration of subchondral and synovial cells of the extraneous components).  
Regarding at least claim 4
Kusanagi teaches the method of claim 1, wherein the matrix implant is an acellular matrix implant (at least paragraph 0135).  
Regarding at least claim 5
Kusanagi teaches the method of claim 4, wherein the acellular matrix implant comprises one or more of a Type I collagen, a Type II collagen, a Type IV collagen, a collagen containing proteoglycan, a collagen containing glycosaminoglycan, a collagen containing glycoprotein, a polymer of an aromatic organic acid, gelatin, agarose, hyaluronan, fibronectin, laminin, a bioactive peptide growth factor, a cytokine, elastin, fibrin, a polymer made of polylactic acid, a polymer made of polyglycolic acid, poly(epsilon-caprolactone), a polyamino acid, a polypeptide gel, and a polymeric thermo-reversible gelling hydrogel (TRGH) (paragraph 0157 discloses materials that the implant is prepared from).  
Regarding at least claim 6
Kusanagi teaches the method of claim 1, wherein said barrier composition comprises one or more of gelatin, Type I collagen, periodate-oxidized gelatin, photo-polymerizable polyethylene glycol-co-poly(a-hydroxy acid) diacrylate macromer, 4-armed polyethylene glycols derivatized with N-(acyloxy)succinimide and thiol plus methylated collagen, derivatized polyethylene glycol (PEG) cross-linked with alkylated collagen, tetra-N- hydroxysuccinimidyl, or tetra-thiol derivatized PEG, and cross-linked PEG with methylated collagen (paragraph 0255 discloses at least tetra-thiol derivatized PEG).  
Regarding at least claim 7
Kusanagi teaches the method of claim 1, wherein said barrier composition comprises a second sealant (the top polymer/second layer disclosed in paragraph 0052 meets the limitation of a second sealant as claimed).  
Regarding at least claim 8
Kusanagi teaches the method of claim 7, wherein the first or second sealant forms a hydrogel after the barrier composition is applied to the subchondral bone (paragraph 0281 discloses polymerization of the barrier after being applied over the bottom of the lesion).  
Regarding at least claim 10
Kusanagi teaches the method of claim 1, wherein the polymer comprises one or more of gelatin, polyethylene glycol (PEG), a derivatized PEG, a cyanoacrylate, a polyurethane, a poly(methylidene malonate), a derivatized polyvinyl alcohol, an acrylic polymer, fibrin, gelatin, polystyrene with catechol side chains, a polyester, a polymer secreted by Phragmatopoma californica, a copolymer of polyethylene glycol and polylactide, a copolymer of polyethylene glycol and polyglycolide, a polyether, a polysaccharide, an oxidized polysaccharide, a polycation polyamine, a polyanion, a poly(ester urea), a copolymer of polyethylene glycol and poly-lactide or poly-glycolide, 4-armed pentaerythritol thiol and a polyethylene glycol diacrylate, 4-armed tetra-N-hydroxysuccinimidyl ester or a tetra-thiol derivatized PEG, a polymer formed from gelatin and oxidized starch, a polymer formed from photo-polymerizable polyethylene glycol-co-poly(a-hydroxy acid) diacrylate macromers, periodate-oxidized gelatin, serum albumin and di-functional polyethylene glycol derivatized with maleimidyl, succinimidyl, phthalimidyl and related active groups, and 4-armed polyethylene glycols derivatized with succinimidyl ester and thiol, and methylated collagen (paragraphs 0253-0255 disclose various suitable materials for the composition of the protective biodegradeable polymers).  
Regarding at least claim 11
Kusanagi teaches the method of claim 10, wherein the polymer is gelatin or fibrin (paragraph 0216 discloses adding a bone-inducing composition to the protective biodegradeable polymer and paragraph 0229 discloses that the bone-inducing composition may be a hydrogel), and wherein the barrier composition comprises thrombin or a crosslinking agent (paragraph 0256 discloses cross-linking reactions beginning upon mixing the three components of the polymers of the barrier; as best understood by the examiner, a crosslinking is therefore present). 
Regarding at least claim 12
 Kusanagi teaches the method of claim 1, wherein the barrier composition comprises a component that modulates viscosity (paragraph 0091 discloses that the implant is a thermo-reversible gelation hydrogel that has a compound changing physical properties such as viscosity and consistency depending on the temperature; as best understood by the examiner, the barrier composition comprises this compound since the implant is integral with the barrier composition when implanted).  
Regarding at least claim 13
Kusanagi teaches the method of claim 1, wherein the barrier composition comprises a stabilizer (paragraph 0163 discloses that the implant must be stabilized).  
Regarding at least claim 14
Kusanagi teaches the method of claim 1, wherein the barrier composition comprises an enzyme effective to increase the rate of degradation of the barrier composition (paragraph 0149 discloses supplements such as enzymes).  
Regarding at least claim 15
Kusanagi teaches the method of claim 1, wherein the barrier composition comprises a structural material (the bone-inducing composition added to the barrier composition is a structural material since it provides a supporting matrix as disclosed in paragraph 0232).  
Regarding at least claim 16
Kusanagi teaches the method of claim 15, wherein the structural material comprises one or more of a fiber, fibrin, alginate, hyaluronic acid, gelatin, cellulose, or collagen (paragraph 0229 discloses that the bone-inducing composition may be administered as a gel or hydrogel).  
Regarding at least claim 17
Kusanagi teaches the method of claim 1, further comprising introducing a protective biodegradable polymer above the matrix implant (paragraph 0235 discloses that the implant is implanted into a lesion between a top protective biodegradeable polymer barrier and a bottom protective biodegradeable polymer barrier).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774